      5:20-cv-02304-BHH       Date Filed 04/16/21     Entry Number 39       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


 Maynard Akeem Sanders,                 )              Civil Action No.: 5:20-2304-BHH
                            Petitioner, )
                                        )
                    v.                  )
                                        )                           ORDER
 Brian Dobbs, Warden,                   )
                                        )
                          Respondent. )
  __________________________________ )


       Maynard Akeem Sanders (“Petitioner”) filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States Magistrate

Judge for initial review.

       On February 19, 2021, Magistrate Judge Kaymani D. West filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court grant

Respondent’s motion to dismiss and dismiss the instant § 2241 petition without prejudice.

Attached to the Report was a notice advising Petitioner of the right to file written objections

to the Report within fourteen days of being served with a copy. On March 9, 2021,

Petitioner filed a motion for an extension of time to file objections, which the Court granted,

giving Petitioner an additional 30 days to file his objections. Despite the extension, no

objections have been filed to date.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
      5:20-cv-02304-BHH        Date Filed 04/16/21      Entry Number 39       Page 2 of 3




which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

the instant § 2241 petition should be dismissed because Petitioner’s claims cannot be

addressed under § 2241 based on Petitioner’s failure to satisfy the elements of In re Jones,

226 F.3d 328, 333 (4th Cir. 2000).

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 32), grants Respondent’s motion to dismiss (ECF No. 21), and dismisses this action

without prejudice.

       IT IS SO ORDERED.

                                                            /s/Bruce H. Hendricks
                                                            United States District Judge
April 16, 2021
Charleston, South Carolina
                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

                                                2
     5:20-cv-02304-BHH      Date Filed 04/16/21   Entry Number 39   Page 3 of 3




Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          3
